Citation Nr: 0021169	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected status 
post epiphyses of left and right hips.  

2.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected status 
post epiphyses of left and right hips.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected status post 
epiphyses of left and right hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran had active service from 
September 1986 to March 1988.  


FINDINGS OF FACT

1.  There is no medical evidence which relates a current 
bilateral knee disorder to service or to any service-
connected disability.  

2.  There is no medical evidence which relates a current 
bilateral ankle disorder to service or to any service-
connected disability.  

3.  There is no medical evidence which relates a current back 
disorder to service or to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee disorder, to include as secondary to a 
service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
bilateral ankle disorder, to include as secondary to a 
service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a back 
disorder, to include as secondary to a service-connected 
disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected hip condition 
has caused him to develop problems with his ankles, knees and 
low back.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In this 
regard, in Allen v. Brown, 7 Vet. App. 439 (1995), an en banc 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that "disability" as set forth 
in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448.  The Court found 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

Initially, the Board must determine whether the veteran's 
claims for service connection are well grounded.  The veteran 
must satisfy three elements for each claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he suffers from a bilateral ankle 
disorder, a bilateral knee disorder and a back disorder which 
he believes are related to service or, more specifically, to 
his service-connected status post epiphyses of the right and 
left hips.  He is currently service connected for status post 
epiphyses of the right hip, as well as for status post 
epiphyses of the left hip.  The RO found that those pre-
existing hip conditions were aggravated by service.  A review 
of the record shows, however, that he has not presented 
competent evidence of a relationship between any current 
knee, ankle or back disorders and either his hip conditions, 
any other service-connected condition, or service.  In the 
absence of this, he has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection are well grounded.

Service medical records are negative for any diagnosis of, 
complaints of or treatment for ankle, knee or back problems.  
The veteran did experience significant weight gain in 
service, and it has been reported that he became unable to 
perform the physical demands of service in part secondary to 
obesity and deconditioning, and in part due to his hips.  

Post service medical evidence includes records from Douglas 
Pankratz, M.D., showing emergency outpatient treatment in 
February 1994 and follow-up in April 1994 for a lumbar 
compression fracture.  The veteran reported that this injury 
occurred while he was sledding.  The veteran has contended 
that he was treated at about the same time by another doctor, 
S. H. Raythatha, M.D.  However, written requests to that 
alleged treating source have yielded no additional records.  

The veteran was afforded examinations by VA in April 1998 and 
February 1999.  In April 1998, the examiner's diagnoses 
included morbid exogenous obesity, remote history of slipped 
epiphyses at age 12 with recurrence in military, chronic 
strain of the shoulders, lumbar spine, knees and ankles, 
cause uncertain and not related to his service experience, 
compression fracture of the lumbar vertebrae, healed and 
inactive, and disc degeneration and arthritic spurring.  X-
rays of the knees and ankles were negative, X-rays of the low 
back showed the old healed fracture with degenerative 
arthritis.  

VA examination in February 1999 revealed the veteran's 
reported history of hip injury as a child and reinjury in 
service.  Also noted was his rapid weight gain in service.  
He explained that he developed discomfort in his back, knees 
and ankles in service.  Although he reported some recent 
weight loss, he remained morbidly obese.  He could recall no 
actual injury to his knees, ankles or back in service, only 
that he began having pain in these areas in service.  X-rays 
were reviewed and reportedly were unremarkable and consistent 
with the findings on the earlier examination.  The diagnoses 
included morbid obesity, healed slipped epiphyses 
bilaterally, no evidence of intrinsic knee disorder, no 
evidence of significant ankle disorder.  The examiner 
explained that he was unable to document any progressive 
damage that may have occurred to the hips in service, and was 
unable to relate any back, knee, or ankle disorder to the hip 
disorder.  

The Board finds that the evidence of record does not show 
that the veteran currently suffers from a bilateral ankle, 
bilateral knee or back disorder which is related to service 
or to a service-connected disability.  There is an absence of 
competent evidence of a causal relationship between any 
current knee, ankle or back disorder and either status post 
epiphyses of the hips, any other service-connected condition 
or service.  It is significant that none of the medical 
reports in the record includes a medical opinion relating any 
of the veteran's claimed disorders to service or to a 
service-connected disability.  Indeed, the Board observes 
that even the veteran's residuals of compression fracture 
have been linked to an intercurrent injury.  No etiology has 
been suggested for any other back complaint.  No medical 
evidence has been submitted showing that any back, knee or 
ankle disability is related to service or to a service-
connected disability.  Based on the veteran's failure to meet 
this element alone, the Board can only conclude that his 
claim for service connection for a bilateral ankle disorder, 
a bilateral knee disorder or a back disorder is not well 
grounded. 

Indeed, the only evidence that the veteran suffers from a 
current bilateral ankle or knee disorder, or a back disorder, 
that is related to service or to a service-connected 
disability is the veteran's own lay statements.  However, the 
Court of Appeals for Veterans Claims has clearly stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
knee, ankle or back disorder.  Therefore, his lay statements 
cannot serve as a sufficient predicate upon which to find his 
claims for service connection well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for a 
bilateral ankle disorder, a bilateral knee disorder and a 
back disorder, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claims are well 
grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral knee disorder, including 
as secondary to service-connected status post epiphyses of 
left and right hips, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral ankle disorder, including 
as secondary to service-connected status post epiphyses of 
left and right hips, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder, including as 
secondary to service-connected status post epiphyses of left 
and right hips, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

